Detailed Action
Claims 1-19 are pending in this application. Claims 16-19 were newly added.  This is a response to the Amendments/Remarks filed on 1/28/22.  This is a Final Rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,12,13 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen) in view of US 2016/0241683 issued to Ye et al.(Ye).
As per claims 1,12,  Xiao teaches a method of identifying in-call capability features performed by a mobile originated (MO) device(Fig.4,5), the method comprising: transmitting, to a mobile terminated (MT) device, a message, wherein the  message includes information regarding the in-call capability features of the MO device(Fig.4, para.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU);  receiving, from the MT device, a response message, wherein the response message includes information regarding in-call capability features of the 
Xiao however does not explicitly teach call request message, a call response message, a call response message based on the call request message and performing in-call capability negotiation with the MT device. Xiao however does teach  terminal capability set message and a response message with in-call capability of the MT device, Fig.4,5, para.186, 203.
Allen explicitly teaches call request message, a call response message, a call response message based on the call request message(Fig.9, para.46,90; SIP 200 OK messages is in response to the SIP INVITE ).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in-call capability message and a response message with in-call capability of the MT device to use the teaching of Allen of a SIP OK message is a response to the SIP INVITE in order to provide the predictable result of sending response message such as SIP OK message with in-call capability based on call request message such as SIP INVITE with  terminal capability set messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage a mobile communication system for media transfer and control functions transfer between devices(Allen, para.36).
Xiao in view of Ye does not explicitly teach performing in-call capability negotiation with the MT device.

	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in view of Allen  to include the teaching of Ye of capability negotiation in order to provide the predictable result of negotiation of capability between two devices.
One ordinary skill in the art would have been motivated to combine the teachings in order to negotiate new feature parameters(Ye, para.1,5). 
As per claims 2, 13, Xiao in view of Allen in view of Ye teaches claims 1,12, wherein the call request message corresponds to a session initiation protocol (SIP) INVITE message and the call response message corresponds to a SIP INVITE 200 OK message (Allen, Fig.9, para.46,90; teaches SIP INVITE and SIP 200 OK messages). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
As per claim 5, Xiao in view of Allen in view of Ye teaches the method of claim 1, wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network (Allen, Fig.9, para.46,90; teaches SIP SUBSCRIBE, PUBLISH, NOTIFY and OPTIONS). Therefore it would have been obvious to one ordinary skill in the art before . 
Claims 16,18 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen) in view of US 2016/0241683 issued to Ye et al.(Ye) in view of US 2018/0132141 issued to Huang-Fu et al.(Huang-Fu)
As per claims 16,18, Xiao in view of Allen in view of Ye teaches the method of claim 1,12,  wherein the in-call capability features of the MO device is identified(Xiao, Fig.4, para.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU) and  wherein the in-call capability features of the MT device is identified(Fig.4, para.186; teaches terminal B exchanging capability with terminal A, Fig.5, para.203; MCU performs terminal capability exchange with the terminal A), however does not explicitly teach based on a registration type for the MO and MT, and wherein the registration type corresponds to a single registration or a dual registration.  
Huang-Fu explicitly teaches based on a registration type, and wherein the registration type corresponds to a single registration or a dual registration(para.28, teaches UEs with different capabilities and the UE can operate in single-registration or dual registration mode).

One ordinary skill in the art would have been motivated to combine the teachings in order to support multimedia services in next generation mobile communication systems(Huang-Fu, para.2).
Claims 6,8,11,15, rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen).
As per claims 6,15,  Xiao teaches a method of identifying
Xiao however does not explicitly teach call request message, a call response message, a call response message based on the call request message. Xiao however does teach  terminal capability set message and a response message with in-call capability of the MT device, Fig.4,5, para.186, 203.
Allen explicitly teaches call request message, a call response message, a call response message based on the call request message(Fig.9, para.46,90; SIP 200 OK messages is in response to the SIP INVITE ).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in-call capability message and a response message with in-call capability of the MT device to use the teaching of Allen of a SIP OK message is a response to the SIP INVITE in order to provide the predictable result of sending response message such as SIP OK message with in-call capability based on call request message such as SIP INVITE with  terminal capability set messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage a mobile communication system for media transfer and control functions transfer between devices(Allen, para.36).
As per claim 8, Xiao in view of Allen teaches the method of claim 6, wherein the call request message corresponds to a SIP INVITE message and the call response message corresponds to a SIP INVITE 200 OK message(Allen, Fig.9, para.46,90; teaches SIP INVITE and SIP 200 OK messages). Therefore it would have been obvious 
As per claim 11, Xiao in view of Zawaideh teaches the method of claim 6,  wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network (Allen, Fig.9, para.46,90; teaches SIP SUBSCRIBE, PUBLISH, NOTIFY and OPTIONS). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao  to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
Claims 17,19 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen) in view of US 2018/0132141 issued to Huang-Fu et al.(Huang-Fu).
As per claims 17,19, the method of claim 6,15, wherein the in-call capability features of the MO device is identified(Xiao, Fig.4, para.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU) and  wherein the in-call capability 
Huang-Fu explicitly teaches based on a registration type, and wherein the registration type corresponds to a single registration or a dual registration(para.28, teaches UEs with different capabilities and the UE can operate in single-registration or dual registration mode).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao in view of Allen of identification of in-call capability features of the MO and MT device to include the teaching of Huang-Fu of UE with different capabilities and the UE can operate in single-registration or dual registration mode in order to provide the predictable result of identification of in capabilities features of the MO and MT based on single or dual registration mode.
One ordinary skill in the art would have been motivated to combine the teachings in order to support multimedia services in next generation mobile communication systems(Huang-Fu, para.2).
Allowable Subject Matter
Claims 3,4,7,9-10,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2014/0269624 issued to Khay-Ibbat et al., teaches resuming voice calls on a legacy network
US 2008/0049725 issued to Rasanen teaches capability exchanging between two user devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA L DOLLINGER can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BACKHEAN TIV/
Primary Examiner
Art Unit 2459